IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00007-CR
 
Jose Alfredo Delira,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
Freestone County, Texas
Trial Court No. 21633
 

MEMORANDUM OPINION

 




            The State has filed a motion to dismiss
this appeal for want of prosecution because of the appellant’s failure to
request preparation of the clerk’s record and his failure to pay or make
arrangements to pay the clerk’s fee for preparation of the record. See Tex. R. App. P. 37.3(b).  The State’s
motion is supported by the affidavit of the trial court clerk.  The appellant
has not responded to the State’s motion.
            Rule of Appellate Procedure 37.3(b)
provides:
            If the trial court clerk failed to
file the clerk’s record because the appellant failed to pay or make
arrangements to pay the clerk’s fee for preparing the clerk’s record, the
appellate court may—on a party’s motion or its own initiative—dismiss the
appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs.  The court must give the appellant a reasonable
opportunity to cure before dismissal.
 
Id.
            Here, the State’s motion has placed
appellant on notice of the need to request preparation of the clerk’s record
and pay or make arrangements to pay the clerk’s fee for its preparation. 
Appellant is represented by retained counsel and has not taken any of the
necessary steps to proceed without payment of costs.  See id. 20.2. 
Because the motion has been pending for more than ten days, appellant has had
“a reasonable opportunity to cure,” but he has failed to do so.  Id. 37.3(b).  Accordingly, the State’s motion is granted, and the appeal is
dismissed for want of prosecution.  Id.
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion
delivered and filed April 23, 2008
Do not publish
[CR25]